Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 12/27/2021 have been entered. 
Approved Terminal of 12/15/2021 have been entered, and the outstanding double patenting rejection has been withdrawn based on at least said disclaimer and filed amendments/remarks.
At least independent claims 1, and 20 have been amended. 
Claims 9, 11-12, and 14 cancelled.
Claims 1-8, 10, 13, and 15-20 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 10, 13, and 15-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches methods and devices which involves  recording video images and analyzing, extracting, or measuring motion information from the images data stream. The commands and the parameters are generated for the consumer according to the motion information. The consumer is controlled according to the commands and parameters. The data stream is captured as one or more remanent images by a capture device. The data stream is received from a remanent imaging sensor. The pre-processing is performed on the data stream. The motion maps from the data stream is generated, as illustrated in the currently amended independent claims 1, and 20.

       Furthermore, claims 1-8, 10, 13, and 15-20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 7-9 of the response filed on 12/15/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/7/2022